Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                       Illinois Official Reports                          accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2018.01.30
                                                                          14:20:21 -06'00'




                     In re T.J.D., 2017 IL App (5th) 170133



Appellate Court   In re T.J.D., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. T.J.D., Respondent-Appellant).



District & No.    Fifth District
                  Docket No. 5-17-0133



Filed             November 16, 2017



Decision Under    Appeal from the Circuit Court of Williamson County, No. 10-JD-26;
Review            the Hon. Jeffrey A. Goffinet, Judge, presiding.



Judgment          Affirmed.


Counsel on        Andrew T. Flynn, of Lawler Brown Law Firm, of Marion, for
Appeal            appellant.

                  Brandon Zanotti, State’s Attorney, of Marion (Patrick Delfino, David
                  J. Robinson, Patrick D. Daly, and Sharon Shanahan, of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE GOLDENHERSH delivered the judgment of the court, with
                  opinion.
                  Justices Barberis and Overstreet concurred in the judgment and
                  opinion.
                                              OPINION

¶1        Respondent, T.J.D., filed a petition to terminate his sexual offender registration pursuant to
     section 3-5 of the Sex Offender Registration Act (Act). 730 ILCS 150/3-5 (West 2014). The
     trial court denied the petition, and respondent appealed. On appeal, respondent argues that the
     trial court’s interpretation of section 3-5(d) of the Act—which permits a court to terminate the
     sex offender registration of an adjudicated juvenile delinquent if he shows, by a preponderance
     of the evidence, that he poses no risk to the community—creates an impossible burden and is
     contrary to the legislature’s intent. 730 ILCS 150/3-5(d) (West 2014). Respondent argues the
     trial court’s decision should be reversed and remanded with directions regarding the proper
     interpretation of this statute. Alternatively, respondent alleges the court’s decision denying his
     petition was against the manifest weight of the evidence. We affirm.

¶2                                         BACKGROUND
¶3       Petitioner, the State of Illinois (State), filed a petition for adjudication of wardship on
     August 13, 2010, in the circuit court of Williamson County. The petition alleged that
     respondent, then a minor, committed the offenses of aggravated criminal sexual assault and
     aggravated criminal sexual abuse. 720 ILCS 5/12-14(b)(i), 12-16(c)(2)(i) (West 2008).
     Specifically, the petition alleged that between the dates of January and June 2010, respondent
     committed aggravated criminal sexual assault when he placed his penis in the mouth of A.L.,
     then under eight years of age. 720 ILCS 5/12-14(b)(i) (West 2008). The petition further alleged
     that between the dates of January and June 2010, respondent committed aggravated criminal
     sexual abuse when he touched the vagina of E.B., then under eight years of age, for the purpose
     of sexual gratification. 720 ILCS 5/12-16(c)(2)(i) (West 2008).
¶4       Respondent entered an admission to both allegations on February 15, 2011, and was
     subsequently adjudicated a juvenile delinquent on two counts of aggravated criminal sexual
     abuse and assault. 720 ILCS 5/12-14(b)(i), 12-16(c)(2)(i) (West 2008). The court entered an
     adjudication and disposition order on April 14, 2011, which required respondent to register as
     a juvenile sex offender under the Act. 730 ILCS 150/3-5 (West 2008). Respondent was also
     placed on probation for five years and home electronic monitoring for 12 months. Respondent
     registered as a juvenile sex offender on April 15, 2011.
¶5       Respondent was discharged from probation on April 29, 2016. On August 19, 2016,
     respondent filed a petition to terminate his sexual offender registration pursuant to section
     3-5(d) of the Act. 730 ILCS 150/3-5(d) (West 2014). Under this section of the Act, a court may
     terminate the registration of an adjudicated juvenile delinquent if he or she shows, by a
     preponderance of the evidence, that he or she “poses no risk to the community.” 730 ILCS
     150/3-5(d) (West 2014). In support of respondent’s contention that he posed no risk to the
     community, respondent asserted that he had completed a current risk assessment, which
     recommends he be removed from registration; he successfully completed individual sex
     offender treatment; his sexual offender history and recommendations from counselors indicate
     he is a low risk and requires no supervision or restrictions; he has resided and attended school
     in the community without any incidents; and the continued requirement of registration presents
     an undue burden.
¶6       Attached to respondent’s petition was a psychosexual risk assessment and evaluation
     prepared by Linda Stover, a licensed sex offender evaluator. Based on her review of records,

                                                  -2-
       clinical interviews, written assessments, and stable and acute risk factors, Stover concluded
       that respondent should be considered a low risk to the community. Stover opined that
       respondent had demonstrated he can live an offense-free life and should be given the
       opportunity to continue his life without having to register as a sex offender. Stover further
       stated that respondent had completed everything the court asked of him, he assumes full
       responsibility for his actions, and he “is very remorseful for all of it.” Stover strongly
       recommended that respondent be removed from the registration law.
¶7         In response to respondent’s petition, the State filed a petition to allow a risk
       assessment/evaluation on August 30, 2016, requesting that it be allowed to procure its own risk
       assessment of respondent performed by an evaluator licensed under the Act. The petition was
       granted over respondent’s objection.
¶8         A hearing on respondent’s petition to terminate his sexual offender registration was held on
       December 22, 2016. Two psychosexual risk assessment evaluations were presented to the
       court: (1) the evaluation prepared by Stover, which we discuss above, and (2) an evaluation
       prepared by Donya Adkerson, a licensed sex offender evaluator and licensed sex offender
       treatment provider, which was requested by the Williamson County State’s Attorney’s Office.
       Adkerson’s evaluation stated that respondent had participated in both residential and
       outpatient sex offense specific treatment and that he successfully completed the treatment with
       highly positive reports from his treatment providers. Adkerson opined that respondent had
       demonstrated a number of strengths in dynamic risk areas and had shown patterns of behavior
       associated with decreased risk for sexual offense recidivism. Adkerson found the risk of
       respondent’s recidivism to be very low. Regarding registry removal requirements in Illinois,
       Adkerson opined:
                    “Illinois requires a finding that the individual pose no risk to the community to be
                appropriate for registry removal, which presumably would be a risk level equivalent to
                community members at large. A finding of no risk is not possible, as some risk for
                sexual offense exists even among the general population for whom no prior sexual
                offenses have been identified.”
       In sum, Adkerson recommended that respondent be released from his sex offender registry
       requirements because there “is every reason to believe” respondent would not reoffend, and
       because remaining on the sex offender registry creates risk of destabilization in housing and
       employment which in turn undermines best functioning.
¶9         The court also heard testimony from Misty Lucas, respondent’s counselor at the United
       Methodist Children’s Home located in Mount Vernon. Lucas is a licensed counselor. She
       testified that she worked with respondent from August 2010 until January 2013 on a weekly
       basis for juvenile sex offender treatment and has had contact with respondent approximately
       two times per year since that time. Based on her observations of respondent over the past
       several years, Lucas testified that she had seen great growth in respondent and that respondent
       had shown remorse and empathy for his victims. Lucas testified she did not consider
       respondent to be a risk to the community.
¶ 10       The court additionally considered the testimony of respondent and respondent’s father,
       K.D., as well as victim statements. Respondent and K.D. testified that respondent had matured
       from the time the incidents took place and opined that respondent posed no risk to the
       community. The victim statements, read by the mothers of the victims, recounted the appalling


                                                   -3-
       encounters between respondent and the minor victims and pleaded that respondent’s sex
       offender registration not be terminated.
¶ 11       Following the hearing, the court entered an order on January 18, 2017, denying
       respondent’s petition to terminate his sexual offender registration. The court called the factual
       basis underlying the adjudication both “disturbing and disgusting” and observed that both of
       respondent’s victims were between two and four years old at the time the offenses were
       committed. The court found the evidence clearly demonstrated respondent gained the trust of
       the victims and the victims’ parents, and after doing so, respondent repeatedly molested the
       children over a period of months until he “grew bored.” The court noted that respondent chose
       L.B., one of the victims, because “he could get away with it and she would be easy.”
¶ 12       The court further concluded that respondent’s testimony lacked credibility. The court
       found there were inconsistencies regarding respondent’s testimony, which were not explained
       to the court’s satisfaction, and observed respondent’s manner and tone to be “well-rehearsed”
       and “less than forthright.” The court stated it considered Lucas’s testimony that respondent
       was not a risk to the community, but found it to be of minimal probative value because Lucas
       had not been in close contact with respondent for approximately three years.
¶ 13       In its conclusion, the court stated, in relevant part:
                “[T]he Court finds [respondent] has failed to prove by a preponderance of the evidence
                that he poses ‘no risk’ to the community. Both experts found him to be low risk. The
                Court is unwilling to give that statutory direction a lesser meaning. The Legislature
                chose to make the standard ‘no risk.’ Low risk is not the same as no risk. The Court
                finds by a preponderance of the evidence that [respondent] is a low risk to the
                community; however, that does not meet the standard set out in [730 ILCS 150/3-5].
                Based on the evidence presented, the Court cannot find the burden to prove he is no risk
                to the community has been met.”
¶ 14       Respondent filed a motion to reconsider on February 17, 2017. In his motion, respondent
       indicated that the court denied his petition to terminate his sexual registration because he failed
       to prove by a preponderance of the evidence under section 3-5 of the Act that he poses no risk
       to the community. 730 ILCS 150/3-5 (West 2014). Respondent asserted that both Stover’s and
       Adkerson’s evaluation reports concluded respondent posed the lowest possible risk to the
       community and that he should be released from his sex offender registry requirements.
       Respondent argued that the interpretation of this statute to require a complete absence of risk
       renders it impossible to comply with and, therefore, meaningless. As respondent indicated,
       Adkerson’s evaluation report stated, “[a] finding of no risk is not possible, as some risk for
       sexual offense exists even among the general population for whom no prior sexual offenses
       have been identified.” Respondent further alleged that he met his burden by a preponderance of
       the evidence.
¶ 15       The court denied respondent’s motion, finding the totality of the evidence leads to the
       conclusion that respondent is a low risk to reoffend as opposed to no risk. The court rejected
       respondent’s argument regarding statutory interpretation. Specifically, the court concluded:
                    “The thrust of the argument by [respondent] is that it is impossible to meet the
                burden of ‘no risk’ as no expert is likely to ever opine that absolute of an opinion. In
                fact, both experts in this matter found [respondent] to be ‘low-risk’ to re-offend. The
                Court agrees that the statute creates a very high burden on a Petitioner.


                                                    -4-
                                                   ***
                  The statute clearly requires the Court to make a finding that the applicant presents
              no risk to the community. The Court must give that language meaning. No clearly
              means something different than low. The Court believes Counsel’s arguments that it is
              a very difficult, if not impossible, burden to be persuasive. However, that is a cry to
              change the legislation. This Court declines to do so.”
¶ 16       This appeal followed.

¶ 17                                             ANALYSIS
¶ 18       Prior to discussing the arguments raised by respondent in this appeal, we address the
       timeliness of our decision. Pursuant to Illinois Supreme Court Rule 660A(f) (eff. May 1,
       2013), which sets forth expedited procedures for appeals in juvenile delinquency proceedings,
       “[e]xcept for good cause shown, the appellate court shall file its decision within 150 days after
       the filing of the notice of appeal.” Accordingly, the decision in this case was due on September
       9, 2017. However, the case was not placed on the oral argument schedule until September 28,
       2017. For this reason, there is good cause to issue this decision after the 150-day deadline.
¶ 19       Turning to the merits, respondent raises two arguments on appeal. First, respondent argues
       the “no risk” requirement under section 3-5(d) of the Act—which, if proven by a
       preponderance of the evidence, permits a court to terminate an individual’s sexual offender
       registration—creates an impossible burden to obtain and renders this statutory provision
       meaningless. Respondent requests that this court reverse and remand this cause with directions
       regarding the reasonableness of “no risk” under section 3-5(d). Second, respondent argues that
       the trial court, after considering the seven factors outlined in section 3-5(e) of the Act, erred in
       denying respondent’s petition to terminate his sexual offender registration. We address these
       contentions in turn.
¶ 20       Because respondent’s first argument concerns statutory interpretation, we apply de novo
       review. MD Electrical Contractors, Inc. v. Abrams, 228 Ill. 2d 281, 286 (2008). It is well
       settled that the primary rule of statutory construction is to ascertain and give effect to the intent
       of the legislature. Brucker v. Mercola, 227 Ill. 2d 502, 513 (2007). The best indication of
       legislative intent is the language of the statute itself, and, therefore, our inquiry appropriately
       begins with the words used by the legislature. Brucker, 227 Ill. 2d at 513. Where the statutory
       language is clear and unambiguous, there is no need to resort to other aids of construction.
       Brucker, 227 Ill. 2d at 513. Further, we may not depart from the plain language of the statute by
       reading into it exceptions, limitations, or conditions that conflict with the expressed intent.
       People v. Perry, 224 Ill. 2d 312, 323-24 (2007). However, where the language used is
       susceptible to more than one reasonable interpretation, the court may look to additional
       sources to determine the legislature’s intent. Brucker, 227 Ill. 2d at 513-14. In order to
       ascertain the legislature’s intent, the court may properly consider not only the language of the
       statute, but also the purpose and necessity for the law, the evils sought to be remedied, and the
       goals to be achieved. People v. Collins, 214 Ill. 2d 206, 214 (2005). When interpreting the
       plain language of a statute, we presume the legislature did not intend absurd, inconvenient, or
       unjust results. In re Rufus T., 409 Ill. App. 3d 969, 975-76 (2011).
¶ 21       The statutory provision at issue in this case is section 3-5 of the Act, which specifies the
       rights and obligations of juvenile delinquents who are subject to the Act. 730 ILCS 150/3-5
       (West 2014). In relevant part, section 3-5 provides:

                                                     -5-
                   “(d) The court may upon a hearing on the petition for termination of registration,
               terminate registration if the court finds that the registrant poses no risk to the
               community by a preponderance of the evidence based upon the factors set forth in
               subsection (e).
                   ***
                   (e) To determine whether a registrant poses a risk to the community as required by
               subsection (d), the court shall consider the following factors:
                        (1) a risk assessment performed by an evaluator licensed under the Sex
                   Offender Evaluation and Treatment Provider Act [(225 ILCS 109/1 et seq. (West
                   2014))];
                        (2) the sex offender history of the adjudicated juvenile delinquent;
                        (3) evidence of the adjudicated juvenile delinquent’s rehabilitation;
                        (4) the age of the adjudicated juvenile delinquent at the time of the offense;
                        (5) information related to the adjudicated juvenile delinquent’s mental,
                   physical, educational, and social history;
                        (6) victim impact statements; and
                        (7) any other factors deemed relevant by the court.
                   (f) At the hearing set forth in subsections (c) and (d), a registrant shall be
               represented by counsel and may present a risk assessment conducted by an evaluator
               who is licensed under the Sex Offender Evaluation and Treatment Provider Act.” 730
               ILCS 150/3-5(d), (e), (f) (West 2014).
¶ 22       As previously stated, respondent contends that the “no risk” requirement under section
       3-5(d) creates an impossible burden. In support of his argument, respondent asserts that experts
       in the field of sex offender treatment will never make a formal finding lower than “low risk.”
       As respondent indicates, Adkerson’s report, which concluded respondent was a “low risk” to
       the community, stated “[a] finding of no risk is not possible, as some risk for sexual offense
       exists even among the general population for whom no prior sexual offenses have been
       identified.” Respondent contends it is irrational that a court must make a finding of “no risk” in
       order to terminate sexual offender registration, but must consider a risk assessment performed
       by a licensed evaluator pursuant to section 3-5(e) of the Act which will not label a petition
       lower than “low risk.” Respondent further argues the legislative history indicates the court was
       intended to have discretion in determining whether to grant a petition to terminate sexual
       offender registration, and the plain language of the statute has stripped the court of that
       discretion.
¶ 23       After careful consideration, we do not find the statutory language at issue to be ambiguous.
       Section 3-5(d) clearly requires the court to make a finding, by a preponderance of the evidence,
       that the applicant poses “no risk” to the community. 730 ILCS 150/3-5(d) (West 2014). The
       phrase “no risk” requires no construction. As set forth above, where the statute’s language is
       clear and unambiguous, we must apply it as written without resort to extrinsic aids to statutory
       construction. Perry, 224 Ill. 2d at 323. Moreover, the rules of statutory construction dictate that
       we not look beyond the plain language of the Act unless a literal interpretation would produce
       an absurd result. Grams v. Autozone, Inc., 319 Ill. App. 3d 567, 570 (2001). Here, we find
       nothing which suggests “no risk” within the meaning of section 3-5(d) is ambiguous or absurd.


                                                    -6-
¶ 24       Further, contrary to respondent’s assertion, we do not find this provision creates an
       impossible burden for respondent to obtain. We are also unconvinced by respondent’s
       argument concerning legislative intent. As previously stated, respondent argues the legislative
       history indicates the court was intended to have discretion in deciding whether to grant a
       petition to terminate sexual offender registration. Respondent asserts the plain language of
       section 3-5(d) has stripped the court of discretion, and instead “requires a petitioner to meet the
       bright-line burden of ‘no risk.’ ”
¶ 25       The Act sets forth a comprehensive scheme providing for the registration of sex offenders.
       People v. Beard, 366 Ill. App. 3d 197, 199 (2006). Our supreme court has observed that “the
       legislature’s intent in requiring registration of sex offenders was to create an additional
       measure of protection for children from the increasing incidence of sexual assault and child
       abuse.” People v. Malchow, 193 Ill. 2d 413, 420 (2000). Protection of the public, rather than
       punishing sex offenders, is the intent of the Act. People v. Bonner, 356 Ill. App. 3d 386, 388-89
       (2005). Regarding section 3-5 of the Act, the Second District Appellate Court has observed
       that this provision “was intended to protect the rights of juveniles who committed less serious
       sex offenses and prevent them from having to spend their adult lives registered as sex
       offenders.” In re Rufus T., 409 Ill. App. 3d at 974.
¶ 26       The legislative history of section 3-5 shows the legislature intended to create an outlet that
       would apply in certain cases. Specifically, the legislature envisioned that some juveniles would
       be able to obtain relief from the continuous burden of being registered as a sex offender. To
       obtain relief, the legislature adopted a preponderance of the evidence as the burden of proof.
       Our supreme court has defined a preponderance of the evidence as that evidence which renders
       a fact more likely than not. People v. Brown, 229 Ill. 2d 374, 385 (2008). After careful
       consideration, we find this burden is not unreasonable or impossible to satisfy. If the statute
       employed an “impossible burden” as respondent suggests, it would be a much heavier burden
       of proof such as beyond a reasonable doubt or clear and convincing evidence. By adopting a
       preponderance of the evidence as the burden of proof, the legislature afforded petitioners the
       opportunity to prove they pose “no risk” to the community. In this case, the court, after
       considering the factors outlined in section 3-5(e) of the Act (which included the evaluations
       concluding respondent was a low risk to the community), simply determined respondent failed
       to meet that burden. 730 ILCS 150/3-5(e) (West 2014). It is clear that the burden of proof
       adopted by the legislature is not unreasonable or unattainable.
¶ 27       In sum, we do not find that the “no risk” requirement under section 3-5(d) creates an
       impossible burden. Although we agree the statute creates a very high burden on respondent, a
       showing of “no risk,” while under limited circumstances, is not unreasonable or impossible to
       obtain. It was possible for respondent to prove he posed no risk to the community by a
       preponderance of the evidence. We further note that the offenses committed by respondent are
       a far cry from the “less serious sex offenses” section 3-5 is intended to protect. For these
       reasons, we reject respondent’s argument.
¶ 28       Respondent’s second argument on appeal alleges that the trial court erred in denying his
       petition to terminate sexual offender registration. As previously stated, section 3-5(d) of the
       Act provides that a court may terminate a sexual offender’s registration if it finds the registrant
       poses “no risk” to the community by a preponderance of the evidence. 730 ILCS 150/3-5(d)
       (West 2014). Again, our supreme court has defined a preponderance of the evidence as the
       amount of evidence that leads a trier of fact to conclude a fact is more probable than not. In re

                                                    -7-
       Arthur H., 212 Ill. 2d 441, 464 (2004). Thus, respondent was required to submit sufficient
       evidence to the court that it was more probable than not he posed “no risk” to the community.
       As previously stated, in order to make such a determination, section 3-5(e) of the Act directs
       the court to consider the following factors: a risk assessment performed by a licensed
       evaluator; sex offender history and evidence of rehabilitation of the adjudicated juvenile
       delinquent; the age of the adjudicated delinquent at the time of the offense; information about
       the mental, physical, educational, and social history of the adjudicated juvenile delinquent;
       victim impact statements; and any other factors deemed relevant by the court. 730 ILCS
       150/5-3(e) (West 2014).
¶ 29        In this case, the trial court found respondent failed to meet his burden of establishing he
       posed “no risk” to the community. In reviewing the trial court’s conclusion on appeal, we are
       confined to deciding whether it was against the manifest weight of the evidence. Eychaner v.
       Gross, 202 Ill. 2d 228, 251 (2002) (“In close cases, where findings of fact depend on the
       credibility of witnesses, it is particularly true that a reviewing court will defer to the findings of
       the trial court unless they are against the manifest weight of the evidence.”). A decision is
       against the manifest weight of the evidence only where an opposite conclusion is clearly
       apparent or where the findings appear to be unreasonable, arbitrary, or not based on the
       evidence presented. Eychaner, 202 Ill. 2d at 252. Under the manifest weight standard, great
       deference is afforded to the trial court as the finder of fact because it is in the best position to
       observe the conduct and demeanor of the parties and witnesses. Best v. Best, 223 Ill. 2d 342,
       350 (2006). As the trial court sits in a superior position to observe the parties and witnesses, we
       will not substitute our judgment for that of the trial court regarding the credibility of the
       witnesses, the weight to be given the evidence, or the inferences to be drawn. Best, 223 Ill. 2d
       at 350-51. In other words, we must draw all reasonable evidentiary inferences in support of the
       trial court’s judgment, and the trial court’s judgment will not be reversed unless an opposite
       conclusion is clearly apparent. Wildman, Harrold, Allen & Dixon v. Gaylord, 317 Ill. App. 3d
590, 599 (2000).
¶ 30        Here, respondent presented evidence that showed he made progress through his efforts in
       rehabilitation. This evidence included the evaluations conducted by Stover and Adkerson,
       which concluded respondent was a low risk to the community and recommended that
       respondent be released from his sex offender requirements. The court also heard testimony
       from Lucas, respondent’s treatment provider at the United Methodist Children’s Home, who
       testified that respondent had completed all of his treatment and therapy requirements, and who
       opined that respondent posed no risk to the community. The court was aware respondent had
       completed his required evaluations and treatments and acknowledged respondent had made
       improvements in his evaluations over the years. The court also acknowledged respondent’s
       evaluators thought highly of him. The court was further aware that respondent was in the
       process of successfully continuing his education in college, and stated it was impressed with
       respondent’s support structure.
¶ 31        However, the court questioned the reliability of respondent’s testing. The court noted
       Adkerson’s testing of respondent contained inconsistent response patterns that could reduce
       the validity of the test results and found Adkerson’s report of respondent having questionable
       impulse control to be of concern. The court also noted it was concerned with the State’s
       evaluation conducted after respondent’s sentencing, which cautioned there may be a
       misleading impression of rapid progress, and found Lucas’s testimony to be of minimal


                                                     -8-
       probative value because Lucas had not been in close contact with respondent for more than
       three years.
¶ 32       Furthermore, the court made detailed findings that clearly support its decision denying
       respondent’s petition. Specifically, the court found respondent’s testimony lacked credibility,
       as there were inconsistencies regarding respondent’s testimony, which were not explained to
       the court’s satisfaction. The court concluded respondent’s “manner and tone seemed
       well-rehearsed and appeared to be less than forthright” and was concerned with respondent’s
       maturity and the effect of releasing him from registration while the victims are still minors.
       The court concluded that continued registration would offer some protection to the minor
       victims without risk that the victims would have to reveal to third parties the circumstances of
       the incidents in order to avoid situations where respondent is present. While the court
       determined respondent proved by a preponderance of the evidence that he is a “low risk” to the
       community, it concluded he failed to meet his burden of establishing he poses “no risk” to the
       community as required under section 3-5(d) of the Act. 730 ILCS 150/3-5(d) (West 2014).
¶ 33       In light of the foregoing, we cannot say that the trial court’s decision denying respondent’s
       petition was against the manifest weight of the evidence. A careful review of the record shows
       the court was presented conflicting testimony and evidence, and the court weighed that
       conflicting testimony and evidence accordingly before reaching its decision denying
       respondent’s petition. The record further shows that, in reaching its decision, the court
       appropriately considered the seven factors listed under section 3-5(e) of the Act. 730 ILCS
       150/3-5(e) (West 2014). As a reviewing court, we will not reverse a trial court’s decision
       simply because we might have reached a different conclusion based on conflicting evidence.
       Bank of Elk Grove v. City of Joliet, 167 Ill. App. 3d 457, 461 (1988). As previously stated, this
       is because the trial court sits in the best position to observe the conduct and demeanor of the
       witnesses. Here, although we may have weighed the evidence differently, we cannot say the
       court’s judgment was unreasonable, arbitrary, or not based on the evidence. Accordingly, we
       reject respondent’s argument.

¶ 34                                         CONCLUSION
¶ 35       In sum, we conclude that section 3-5(d) of the Act clearly requires an individual to prove
       he poses “no risk” to the community by a preponderance of the evidence in order to permit a
       court to terminate his or her sexual offender registration. This is not an impossible burden to
       obtain. However, considering that medical experts refuse to label an offender as “no risk” (the
       lowest recognized category by the treatment providers in this case was “low risk” or “lowest
       possible risk”), we encourage the legislature to reconsider that standard. We further conclude
       that the court’s decision denying respondent’s petition was not against the manifest weight of
       the evidence. For these reasons, we affirm the order of the circuit court of Williamson County,
       denying respondent’s petition to terminate his sexual offender registration. We note that
       nothing in this opinion prevents respondent from seeking relief in the future.

¶ 36      Affirmed.




                                                   -9-